Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant's communication filed February 10, 2020 in response to the Office action dated November 8, 2020. 
Claims 1, 2, 8, 14, 15, and 20 have been amended.  Claims 1-20 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 14, and 20 are  rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Kanno et. al., U.S Patent Pub No. 2021/0223994 (hereinafter Kanno).
Regarding Claim 1, Kanno teaches  a plurality of memory devices (Fig.1, 2, 3; Para29-31, 33-35 "The memory system is implemented as a solid-state drive (SSD) 3 based on a NAND flash technology."); and 
a processing device coupled to the plurality of memory devices (Fig.2, 3; Para43-48), the processing device to perform operations comprising: receiving an input/output (I/O) write request directed at the plurality of memory devices, wherein the I/O write request comprises a set of data(Fig.2, 3, 4, 18, 19; Para28-31; 41-44 "the I/O service issues I/O commands ( a write command and a read command) in response to a request of write/read from the user application" Para83-85); appending the set of data to a compound data object, wherein the compound data object comprises one or more sequentially written data objects (Fig.2, 3, 7,11, 12, 18-19; Para30-31 "the controller reorders the plurality of first write commands in an order in which writing within the first zone is sequentially executed from a next write location within the first zone"Para30-31,98-103 "The flash management unit 20 comprises a write command reordering function of reordering the write commands such that the writing within each zone is executed sequentially." Para233-235); associating the compound data object with a plurality of groups of memory cells of the plurality of memory devices (Fig.2, 3, 7, 11, 12, 17-19; Para134-136 "a plurality of reorder command buffers 23-1 to 23-M corresponding to the plurality of zones in the open state are managed" zones corresponds to groups; Para234-237); and 
causing the compound data object to be written to the plurality of groups of memory cells of the plurality of memory devices (Fig.2, 7, 17-18; Para30-31, 140-143 "the command fetcher 21 reorders a set of the write commands classified into the group corresponding to Zone #1 in an order in which the writing within Zone #1 is executed sequentially" Para316-317, 325-327, 362-364). 
Regarding claim 7, Kanno teaches all the limitations of the base claims as outlined above.
Further Kanno teaches storing, to a logical-to-physical (L2P) mapping data structure, one or more entries that map the one or more sequentially written data objects from a logical block address (LBA) to a memory chunk in non-volatile memory allocated to the plurality of groups of memory cells (Fig.2, Para80-81 "The data management executed by the FTL includes (1) management of mapping information indicative of correspondences between logical addresses and physical addresses of the NAND flash memory 5" Para219-220). 
Regarding claims 14 and 20, Kanno teaches these claims according to the reasoning set forth in claim 1 and 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4,8-10, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over  .
Regarding claim 2, Kanno teaches all the limitations of the base claims as outlined above.
However, Kanno fails to teach but Iwabuchi teaches wherein associating the compound data object with a plurality of groups of memory cells of the plurality of memory devices comprises: allocating the one or more sequentially written data objects to the one or more groups of memory cells of the plurality of memory devices; and incrementing a data set counter associated with each of the one or more groups of memory cells of the plurality of memory devices, wherein the data set counter represents a number of sets of data associated with each of the plurality of groups of memory cells (Fig.2,3, 4, 5;Para45-46 "data writing module 24 may determine to keep the data block in the sequential access zone. In other instances, such as when hinting designation module 22 updates the hinting bits to be equal to 10 based on the increments performed on the set of counter bits" Para74).
	Kanno and Iwabuchi are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the counter, as taught by Iwabuchi.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Iwabuchi (Para3-4).
Regarding claim 3, Kanno teaches all the limitations of the base claims as outlined above.
	Further, Iwabuchi teaches wherein the operations being performed are executed by a storage driver of an operating system on which a host file system is being executed (Fig.1, 4; Para24-6,13-14, 9-30, 39-40, 56-58 "In the example of FIG. 4, hard disk drive includes virtual file system (VFS) 42, file system meta data 44, shingled magnetic recording (SMR) transaction layer 52, and the data storage zones 56 and 58A-58E").  
Regarding claim 4, the combination of Kanno and Iwabuchi teaches all the limitations of the base claims as outlined above.
	Further, Kanno teaches wherein the storage driver can access physical addresses of groups of cells of the plurality of memory devices, and wherein the storage driver is to target sequential write operations to the physical addresses (Fig.2, 3, 7, 11, 12, 17-19; Para29-31,80-82 "The controller 4 may function as a flash translation layer (FTL) configured to execute data management and block management of the NAND flash memory 5. The data management executed by the FTL includes (1) management of mapping information indicative of correspondences between logical addresses and physical addresses of the NAND flash memory 5" ).  
Regarding claims 8-10, 13, 15-17, the combination of Kanno and Iwabuchi teaches these claims according to the reasoning set forth in claim 2-4.
Claims 5, 6, 11, 12,18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Kanno et. al., U.S Patent Pub No. 2021/0223994 (hereinafter Kanno) in view of .
Regarding claim 5, Kanno teaches all the limitations of the base claims as outlined above.
	However, Kanno fails to teach but Basov teaches receiving an input/output (1/0) erase request directed at the plurality of memory devices, wherein the I/O erase request comprises a second set of data; identifying a second group of memory cells of the plurality of memory devices associated with the second set of data; marking the second set of data for erasure; and decrementing a data set counter associated with the second group of memory cells of the plurality of memory devices, wherein the data set counter represents a number of sets of data associated with each of the second group of memory cells (Fig.2, 5, 6,9; C3L15-25 "The portion of the file is deleted by updating metadata of the file" C5L10-30, C8L40-50 "a delete operation on a file system block decrements the reference count").
	Kanno and Basov are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Kanno, and incorporating the delete method, as taught by Basov.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Iwabuchi (C1L55-67).
Regarding claim 6, Kanno teaches all the limitations of the base claims as outlined above.
	Further, Basov teaches identifying an empty group of memory cells, wherein a data set counter associated with the empty group of memory cells satisfies a threshold condition; and marking the empty group of memory cells for erasure (Fig.6-9; C19L5-40).  
Regarding claims 11, 12, 18 and 19, the combination of Kanno and Basov teaches these claims according to the reasoning set forth in claim 5-6.
Response to Arguments
Applicant’s arguments with respect to claim1-20 have been considered and they are not persuasive.
Applicant argues Kanno fails to teach “associating the compound data object with a plurality of groups of memory cells of the plurality of memory devices; and causing the compound data object to be written to the plurality of groups of memory cells of the plurality of memory devices.”  The Examiner respectfully disagrees.  Kanno teaches reordering data to write sequentially in different zones of the SSD, which corresponds to associating the compound data object, i.e. reordered data, and write the compound data object in the plurality of groups of memory cells, i.e. writing data in contiguous logical address of different zones of the SSD (Fig.2, 3, 7, 11, 12, 17-19; Para30-31;134-136 "a plurality of reorder command buffers 23-1 to 23-M corresponding to the plurality of zones in the open state are managed" Para234-237; Para 140-143 "the command fetcher 21 reorders a set of the write commands classified into the group corresponding to Zone #1 in an order in which the writing within Zone #1 is executed sequentially" Para316-317, 325-327, 362-364). 
The claims remain rejected.
Conclusion
Status of Claims in the application: 
The following is a summary of the treatment and status of all claims in the application as recommended by MPEP 707.70(i):
Per the instant office action, claims 1-20 have received an action on the merits and are subject of a final action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135